internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-168939-02 date date legend acquiring acquiring group acquiring foreign parent holdco holdco group selling u s group seller selling foreign parent plr-168939-02 seller seller group target target target target target target target target target date date date date date date plr-168939-02 company official country y country z dear this letter responds to a letter dated date requesting on behalf of acquiring an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for acquiring to file an election under sec_1_1502-21 of the income_tax regulations to relinquish with respect to all consolidated net operating losses cnols attributable to target sec_1 through the portion of the carryback period for which target sec_1 through were members of another group sometimes hereinafter referred to as the election additional information was submitted in letters dated april april may and date the material information submitted for consideration is summarized below prior to date acquiring was the common parent of acquiring group an affiliated_group_of_corporations filing a consolidated federal_income_tax return at all relevant times acquiring has been controlled directly or indirectly by acquiring foreign parent a corporation organized under the laws of country y since date all of the stock of acquiring has been owned by holdco acquiring is a member of the holdco group of which holdco is the common parent and which has filed consolidated federal_income_tax returns on date acquiring purchased of the outstanding_stock of target sec_1 through from members of selling u s group an affiliated_group_of_corporations filing a consolidated federal_income_tax return for all relevant periods seller was the common parent of such group immediately prior to date selling u s group was controlled directly or indirectly by selling foreign parent a corporation organized under the laws of country z seller joined the selling u s group on date prior to date seller was the common parent of seller group an affiliated_group_of_corporations filing a consolidated federal_income_tax return seller group was controlled directly or indirectly by selling foreign parent the date acquisitions were made pursuant to i a master agreement between acquiring foreign parent and selling foreign parent the master agreement ii a tax deed between acquiring foreign parent and selling foreign parent the tax deed and iii agreements between certain subsidiaries of acquiring foreign parent and plr-168939-02 certain subsidiaries of selling foreign parent the master agreement and the tax deed are each governed by the law of country z neither the master deed nor the tax deed contain provisions dealing with the carryback of portions of acquiring group’s cnols attributable to the target corporations there exist no other agreements dealing with such carrybacks for the taxable_year ending date acquiring group timely filed a consolidated federal_income_tax return target sec_1 through and various other subsidiaries that are not relevant here were included in acquiring group’s consolidated_return for the portion of the taxable_year that they were members of the consolidated_group the election was due on date but for various reasons a valid election was not filed on date after the due_date for the election it was discovered that an election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for acquiring group’s or selling u s group’s taxable years in which the election should have been filed or any subsequent taxable years selling u s group and seller group have represented that no member of the selling u s group or the seller group has taken into account as a carryback on a federal_income_tax return whether an original return or an amended_return any portion of a net_operating_loss of a target company that arose in a taxable_year of the target company beginning after date selling u s group and seller group have also represented that if the ruling is granted no member of selling u s group or seller group will take into account as a carryback on a federal_income_tax return whether an original return or an amended_return any portion of a net_operating_loss of a target company that has arisen or will arise in a taxable_year of the target company beginning after date sec_1_1502-21 provides that if one or more members of a consolidated_group become members of another consolidated_group the acquiring consolidated_group may elect to relinquish with respect to all cnols attributable to the member the portion of the carryback period for which the corporation was a member of another group this election is available provided that any other corporation joining the acquiring group that was affiliated with the member immediately before it joined the acquiring group is also included in the waiver this election is not a yearly election and applies to all losses that would otherwise be subject_to a carryback to a former group under sec_172 the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the pre- insert first taxable_year for which the member or members was not a member of another group carryback period for the cnols attributable to insert names and employer_identification_number of members sec_1_1502-21 provides that the statement must be filed with the acquiring consolidated group’s original income_tax return for the year the corporation or corporations became a member and it must be signed by the common parent and each of the members to which it applies plr-168939-02 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extension of time for making certain elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for acquiring and target sec_1 through to file the election provided acquiring and target sec_1 through show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by acquiring and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that acquiring reasonably relied upon a qualified_tax professional who failed to make or advise acquiring to make the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that acquiring has shown it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for acquiring to file the election regarding the relinquishment with respect to all cnols attributable to the target members of the portion of the carryback period for which the target corporations were members of another group as described above acquiring should file the election by filing the statement described in sec_1 b ii b a copy of this letter should be attached to the election statement the above extension of time is conditioned on acquiring group’s holdco group’s selling u s group’s and seller group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a plr-168939-02 determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely senior technician reviewer branch office of associate chief_counsel corporate
